Citation Nr: 0631591	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a back condition.

Entitlement to a higher initial rating for service-connected 
psoriasis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2002 
and January 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

Following the rating decision in June 2002, in which the RO 
denied service connection for a skin rash, the veteran 
submitted additional medical evidence.  The RO considered 
this evidence and subsequently granted service connection in 
the January 2005 rating decision, effective the date the 
veteran originally filed his claim.  The initial 10 percent 
rating assigned in that rating decision is currently on 
appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that a back disorder 
was shown in service; nor does the evidence otherwise link a 
back disorder to the veteran's service.

3.  The medical evidence does not show that the veteran's 
psoriasis is productive of constant exudation or itching, 
extensive lesions, or marked disfigurement.

4.  The veteran's psoriasis is confined to his chest and 
back, and covers 5 percent of his entire body.  The 
veteran's psoriasis does not require him to take 
corticosteroids or other immunosuppressive drugs.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  The schedular criteria for an initial rating in excess 
of 10 percent for service-connected psoriasis have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7816 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claims for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA is also required 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  38 
C.F.R. § 3.159(b) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  
In correspondence dated in March 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims including 
which portion of the information and evidence necessary to 
substantiate the claims is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 
3.159(b)(1) (2006).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  

The RO requested from the veteran medical evidence of 
treatment for the claimed condition and a copy of his DD 
Form 214.  The RO also requested names and addresses of 
persons, agencies, or companies, possessing records that 
would help decide his claim, and the approximate time frame 
covered by the records.  The RO then requested any 
additional information or evidence from the veteran that he 
wanted VA to obtain on his behalf, or the evidence itself.  
Any additional request would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision despite this omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  These five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.  Thus, upon receipt of an application for a 
service connection claim, section 5103(a) and § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The RO failed to address the elements of the degree of 
disability or the effective date of disability in its VCAA 
notice.  Nonetheless, the Board finds that this omission has 
resulted in no prejudice and that the Board may proceed with 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran 
has been prejudiced thereby).  

Regarding the service connection claim, as the Board 
concludes below that the preponderance of the evidence is 
against that claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Regarding the claim for a higher initial rating, the Board 
notes that since the RO assigned the rating in the decision 
of January 2005, the veteran has submitted both lay and 
medical evidence describing current symptomatology and 
severity associated with his disability.  Thus, it is 
clearly demonstrated that the veteran understood the types 
of degree of disability rating evidence needed to 
substantiate the claim.  Lastly, the SOC, dated in August 
2005, sets forth the rating criteria for all ratings in 
excess of that currently assigned for his service-connected 
disability.  For these reasons, the Board finds no prejudice 
to the veteran from the inadequate notice provided him on 
the element of the degree of disability.    

The Board also finds that the veteran has not been 
prejudiced by the inadequate notification that an effective 
date for the award of benefits will be assigned for his 
psoriasis rating.  The RO granted service connection for 
psoriasis effective the date the original claim was 
received.  Under VA regulations, this is the earliest 
possible effective date.  38 C.F.R. § 3.400(b)(2) (2006).  
As explained more fully below, staged ratings are not 
appropriate and any decision on the claim for a higher 
initial rating would be applied effective the date of 
service connection.  38 C.F.R. 
§ 3.400(o)(1) (2006).  Thus, the veteran has suffered no 
prejudice.

The record also shows that the RO has fulfilled the duty to 
assist the veteran in developing his claims.  U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2006).   The RO obtained the veteran's service 
medical records and VAMC treatment records.  The RO also 
requested private medical records from all providers that 
the veteran requested.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  Accordingly, the Board will proceed with 
appellate review.

II.  Service Connection for a Back Disorder

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Analysis

The Board finds that service connection is not warranted for 
a back disorder.  First, there is no evidence of an in-
service injury as the veteran alleges.  Pond, 12 Vet. App. 
at 346.  The veteran claimed in his VA Form 9 that he 
injured his back in service and received treatment at an 
Army hospital in Baumholder, Germany in late 1970 or early 
1971.  Other than his own statements, however, there is no 
evidence corroborating the occurrence of such an injury or 
treatment.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
back disorder.  The National Personnel Records Center (NPRC) 
also indicated that a search of clinical records at the army 
hospital in Baumholder, Germany was negative for any such 
treatment.  

Finally, there is no competent medical evidence of a nexus 
between a back disorder and any incident in service.  Pond, 
12 Vet. App. at 346.  In support of his claim, the veteran 
submitted treatment records from Dr. L.L. showing treatment 
for back pain in several instances between May 1994 and June 
1998.  These records, however, do not reference an event in 
service.  In one treatment note, dated in July 1996, Dr. 
L.L. noted full range of motion in the neck and left 
shoulder, and diagnosed motor vehicle injury resolved.  
There was no indication that this motor vehicle injury was 
incurred during the veteran's active service, which had been 
more than 26 years earlier.  The most recent medical 
evidence of record of a back disorder is from a treatment 
note dated in June 1998.  In that note, Dr. L.L. noted 
complaints of back pain for the past three weeks.  
Subsequent treatment notes, however, were negative for 
complaints of back pain.  Thus, it is not clear whether the 
veteran currently has a back disability.  To the extent that 
the veteran does have a back disorder, there is no evidence 
that it is related to service.   

The only evidence linking the veteran's current back 
disorder to service are his own assertions.  These 
statements are not probative to the existence of a medical 
nexus because he is not competent to provide evidence of the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a lay person is not competent 
to provide evidence that requires medical knowledge).  For 
the foregoing reasons, the Board finds that the 
preponderance of the probative evidence fails to show that a 
back disorder is related to an in-service disease or injury.  
Accordingly, service connection for a back disorder is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims; therefore, that doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Increased Rating for Service-Connected Psoriasis

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was 
filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period 
of the appeal.  The new rating criteria, however, may only 
be applied for the period of time after their effective 
date.  Id.  

Prior to August 30, 2002, psoriasis was rated under the 
criteria for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(2002).  

Under the old rating criteria for eczema, the next higher 
rating of 30 percent is warranted where there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A 50 percent rating is warranted where there is 
ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  Id.   

Under the new criteria, a higher rating of 30 percent is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7816 (2006).  

Analysis

The evidence shows that the veteran underwent a VA skin 
examination in December 2004.  In a report of that VA 
examination, Dr. T.H. stated that the veteran took Temovate 
cream for his psoriasis, but noted that this cream contained 
no immunosuppressive steroids.  Dr. T.H. noted that the 
veteran had red, pink, and scaly plaques on his back and 
chest, but that the extremities were free of lesions.  Dr. 
T.H. estimated that approximately 5 percent of the skin 
surface was affected by the psoriasis lesions.  Dr. T.H. 
also noted that there were no visible lesions on exposed 
parts, but that the veteran had told him that he has had 
lesions on his ears in the past.  Dr. T.H. also stated that 
the lesions produced no scarring.  

Outpatient treatment notes from VAMC in St. Louis, Missouri, 
show treatment for psoriasis.  In treatment notes, dated in 
June 2003 through October 2003, examiners noted red, pink, 
and scaly plaques on the veteran's chest and back, but none 
on his arms and legs.  

The evidence does not warrant an initial rating higher than 
10 percent under either the old or the new criteria.  
Regarding the old criteria, there is no evidence of constant 
itching or exudation.  Also, because the lesions are 
confined to the veteran's back and chest, and have been 
estimated to cover only 5 percent of the body, they could 
not be considered "extensive" or "marked disfigurement."  

Regarding the new criteria, it is not shown that at least 20 
percent of the entire body is affected.  Regarding the 
requirements pertaining to exposed areas, although the 
veteran stated that the psoriasis has been on his ears, this 
has not been shown objectively.  Moreover, it is reasonable 
to conclude that even if his ears were affected, it would 
not have covered 20 percent of an exposed area.  Finally, 
the Board recognizes that the veteran's psoriasis requires 
him to continually apply a topical steroid, but such local 
application is not immunosuppressive.  The ratings criteria 
do not provide for a rating higher than 10 percent for skin 
disorders requiring this type of therapy.  For those 
reasons, the veteran's psoriasis does not qualify for a 
higher rating under either the old or the new criteria.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under either the old or the new 
Diagnostic Code 7816.  Also, the psoriasis has not been 
shown to be manifested by greater than the criteria 
associated with a 10 percent rating during any portion of 
the appeal period.  Accordingly, a staged rating is not in 
order and a 10 percent rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected psoriasis causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
any frequent period of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service-connected psoriasis interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. 
§ 3.321(b)(1) (2006) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to a higher initial rating for service-connected 
psoriasis is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


